Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on April 2, 2021, have been carefully considered.  No claims have been canceled; new claim 21 has been added.
Claims 1-21 are now pending in this application.

Election/Restrictions
Claims 5-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected “process for producing olefin in the presence of a catalyst of Group I”, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2020.
Claims 1-4 and 21 (which depends from claim 1) are presently under consideration by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on May 4, 2019.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to the disclosure and to claim 1 for the informalities therein;
	b. The 35 U.S.C. 103 rejection of claims 1-3 as being unpatentable over Chen et al. (U. S. Patent Publication No. 2005/0113247); and 
	c. The 35 U.S.C. 103 rejection of claims 1-4 as being unpatentable over Dupin et al. (U. S. Patent No. 4,602,000).
	As convincingly argued by Applicants, neither Chen et al. nor Dupin et al. teach nor suggest the limitations of Applicants’ claims regarding the sub-support component forming a spinel structure with the alumina on the surface of the support (said support comprising alumina and said sub-support component).  

New Ground of Rejection
	The following New Ground of Rejection is being made in view of Applicants’ amendment to claim 1, and in view of the newly discovered reference to Luck (U. S. Patent No. 5,037,792).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luck (U. S. Patent No. 5,037,792).
Regarding claim 1, Luck teaches a catalyst including a porous alumina support having a surface coating of at least one spinel compound thereon, and a catalytically active phase deposited onto said coated support (Abstract; col. 2, lines 11-15).  Luck further teaches deposition of the catalytically active phase onto said coated support via impregnation (col. 3, lines 26-52).
Further regarding claim 1, and also regarding claim 21, Luck teaches (1) that the spinel compound advantageously has the general formula M1Al2O4, wherein M1 is at least one divalent metallic element selected from, inter alia, zinc, and (2) that the catalytically active phase of the aforementioned catalyst may comprise at least one metallic oxides, such as the oxides of, inter alia, vanadium, molybdenum, iron, or cobalt.  See col. 2, lines 21-30 and lines 53-56 of Luck.
The spinel compound coated onto the alumina support is considered to read upon Applicants’ claim limitation “sub-support component exhibits a spinel structure with the alumina on a surface of the support”.
Luck does not explicitly teach or suggest the limitations of Applicants’ claims regarding the catalyst being “for producing olefin”, or being claim 1.
However, the limitation “for producing olefin” is considered a statement of intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further, because the catalyst of Luck structurally reads upon that respectively claimed, regarding the claimed catalyst comprising a support comprising alumina and a sub-support component and a metal oxide impregnated thereon, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the catalyst of Luck to effectively and successfully catalyze a continuous reaction-regeneration olefin producing method, absent the showing of convincing evidence to the contrary.
Additionally, claim limitations such as “configured” and “to be capable of” are considered characterizations or properties of the catalyst, which are not immediately given patentable weight.  	
It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability In re Hutchison, 69 USPQ 138.
Further, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).

Response to Arguments
As stated above, Applicants’ arguments traversing the rejections stated in the previous Office Action have been considered and are persuasive; said rejections have been withdrawn.
However, the Examiner respectfully submits that some of Applicants’ arguments appear to address features that are not presently recited in the claims, e.g., “the reaction recited in the present claims, which is related to the direct dehydrogenation of a saturated hydrocarbon with an oxidant” and “the sub-component chemically replaces some of the aluminum (Al) of alumina (Al2O3)”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While Luck teaches the presence of a spinel type compound comprising zinc in Patentees’ catalyst, this reference does not teach or suggest the limitations of Applicants’ claims 2-4 regarding the presence of both zirconium and platinum in the sub-support component, as recited in these claims.

Conclusion
Applicant's amendment (i.e., to claim 1) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of catalysts comprising metal oxides on supports, said supports comprising either alumina or spinels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 2, 2021